Citation Nr: 1244126	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-24 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for the residuals of a left shoulder dislocation beginning May 16, 2010.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1994 to September 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Newark, New Jersey.  

The RO granted service connection for residuals of left shoulder dislocation in June 1999, at which time a 10 percent disability rating was assigned, effective as of September 26, 1998.  The Veteran did not submit a notice of disagreement with this decision, but in February 2000, the RO received VA outpatient treatment records dated from August 1999 to January 2000 that contained new and material evidence in that they showed worsening of the left shoulder disability.  New and material evidence received within the appeal period after a VA decision is considered to have been received in conjunction with the claim that gave rise to that decision.  38 C.F.R. § 3.156(b) (2012).  If the earlier claim is not readjudicated, the claim remains pending.  Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

In Buie v. Shinseki, 24 Vet. App. 242 (2010), the United States Court of Appeals for Veterans Claims (Court) held that even in increased rating claims, when VA receives new and material evidence within one year of a rating decision, 38 C.F.R. § 3.156(b) (2011) requires any subsequent decision to relate back to the original claim.  Id. at 251-52.  Thus, the June 1999 rating action is the proper rating decision on appeal.

In September 2010, the Veteran and his spouse testified at a video conference hearing over which the undersigned presided.  A transcript of that hearing has been associated with his claims file.

This matter was before the Board in November 2010 at which time it was remanded for additional development.  In February 2012, the Board granted a 30 percent rating for the Veteran's left shoulder disability, effective from the initial date of service connection on September 26, 1998.  Temporary Total Disability Ratings for the service-connected left shoulder disability from June 13, 2007, to August 31, 2007, and from October 23, 2008, to January 31, 2009, were left undisturbed; and a rating in excess of 30 percent was denied during the remaining periods prior to May 16, 2010.  The Board remanded the issue of entitlement to an initial rating in excess of 30 percent for the residuals of left shoulder dislocation beginning May 16, 2010 for further development.  

In an August 2012 rating decision the Appeals Management Center granted service connection for atrophy of the left bicep and supraspinatus.  A 10 percent rating was granted, effective from May 30, 2012.  This rating represents service connection for an entirely separate disability that as secondary to the left shoulder disability.  The Veteran has not submitted a notice of disagreement with any aspect of this decision.

The August 2012 supplemental statement of the case listed the issue of entitlement to a compensable evaluation for scars on the anterior chest as residuals of the left shoulder dislocation.  Service connection for scars of the anterior chest as residuals of a left shoulder dislocation was established in the same June 1999 rating decision that established service connection for the residuals of a left shoulder dislocation.  The Veteran has not expressed disagreement with the noncompensable rating.  Moreover, neither a statement of the case nor a substantive appeal has been received in this matter, nor was it included in the certification of appeal to the Board.  A supplemental statement of the case may not be used to announce a decision of the agency of original jurisdiction on issues not previously addressed in the statement of the case.  Therefore, entitlement to a compensable evaluation for scars of the anterior chest as a residual of a left shoulder dislocation is not on appeal to the Board.  38 C.F.R. §§ 19.31(a), 20.200 (2012). 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

For the period beginning May 16, 2010, the Veteran's left shoulder disability has been manifested by episodes of dislocation with severe pain and limited range of motion to approximately shoulder level for the dominant arm. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for service-connected residuals of left shoulder dislocation from May 16, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71 Diagnostic Codes 5201, 5202 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

As noted above, this is an appeal arising from a grant of service connection in a July 1999 rating decision; as such the claim is substantiated and further VCAA notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran was afforded a recent VA examination at the request of the February 2012 remand.  

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

The Boards remands were to obtain private and VA treatment records; and afford the Veteran current examination.  This development was substantially completed.

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose, two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing, the undersigned identified the issues on appeal and asked questions aimed at identifying evidence that could substantiate the claim.  Thereafter the Board remanded the claim twice in order to obtain such evidence and the Veteran received additional notice regarding the evidence needed to substantiate the claim.  The duties imposed by Bryant were thereby met. 

Increased Evaluation

Schedular Consideration

At the September 2010 hearing, the Veteran argued that the symptoms produced by his left shoulder disability had recently become even more debilitating.  

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran is appealing the initial assignment of a disability rating; as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present to determine whether staged ratings are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Id.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2012) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2012).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, pain by itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  

Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012).

The Veteran's left shoulder disability has been evaluated under the rating code for limitation of motion of the arm.  If the arm is limited in motion to 25 degrees from the side of the body, then a 40 percent evaluation is assigned for the major limb and a 30 percent evaluation is assigned for the minor limb.  Limitation of motion to shoulder level results in a 30 percent evaluation for the major limb and 20 percent evaluation for the minor limb.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider the ranges of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, Plate I (2011).  Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

In addition, the Veteran's disability is ratable under the rating criteria for other impairment of the humerus.  Under this diagnostic code provision, a 20 percent disability rating is warranted for malunion of the humerus of the major arm with moderate deformity, or if there are infrequent episodes of dislocation of the major shoulder and guarding of arm movement at the shoulder level.  A 30 percent disability rating is warranted for malunion of the humerus of the major arm with marked deformity, or if there are frequent episodes of dislocation of the major shoulder and guarding of all arm movements.  Where there is a fibrous union of the humerus in the major extremity, a 50 percent disability rating is contemplated. Nonunion of the humerus (false flail joint) of the major extremity warrants assignment of a 60 percent disability rating, and a loss of the head of the humerus (flail shoulder) of the major extremity warrants assignment of an 80 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2012).

The current decision addresses the severity of the left shoulder disability during the period since May 16, 2010`.  

The evidence includes the report of a February 2011 magnetic resonance imaging (MRI) study of the left shoulder.  This revealed several abnormalities and tears within the shoulder including a contour deformity of the humeral head consistent with a Hill-Sachs deformity.  The diagnoses included left shoulder osteoarthritis and tendionopathy/tendinitis of the left supraspinatus tendon. 

The Veteran was afforded a VA examination of his left shoulder in May 2012.  The claims folder was reviewed by the examiner.  The Veteran was noted to be left hand dominant, and to have sustained a dislocation of the left shoulder while playing football in service.  This had resulted in additional spontaneous dislocations.  In 2007, the Veteran underwent arthroscopic surgery to repair the shoulder, but he reported worsening after the surgery.  A second surgery in 2008 resulted in some improvement.  

On current examination, the Veteran reported that flare-ups impacted the function of his shoulder.  This resulted in missed work and forced rest.  On range of motion testing, the left shoulder had 140 degrees of flexion out of 180, with objective evidence of pain at 90 degrees.  There was 90 degrees of abduction out of 180, with objective evidence of pain at 85 degrees.  After repetitive use, the left shoulder had flexion to 130 degrees and abduction to 85 degrees.  Pain on movement and atrophy was also noted.  Additional functional limitation was not found.

There was pain on palpation with guarding.  Muscle strength was 5/5 for both abduction and forward flexion.  There was no ankylosis.  The Hawkin's impingement test was positive.  The Veteran had a history of recurrent dislocations, but these were infrequent.  He had mechanical symptoms such as clicking, catching, and guarding of the movement at shoulder level.  The apprehension test and relocation test were positive.  The examiner found that the Veteran did not have an acromioclavicular (AC) joint condition.  Therefore, no additional testing for malunion or nonunion was required.  There was no tenderness on palpation of the AC joint.  Arthritis was documented on X-ray study.  The February 2011 MRI report was also reviewed.  The final diagnoses were residuals of Bankart repair surgery; partial supraspinatus tendon tear; partial subscapularis tendon tear; and osteoarthritis. 

The Veteran underwent a private arthrogram and MRI of the left shoulder in August 2012.  The impressions were that the repaired anterior labrum was diffusely degenerated and absent; there was a partially displaced tear of the inferior labral and capsular complex; there was supraspinatus tendinopathy with interstitial and undersurface partial-thickness tear; and an attenuated infraspinatus tendon without tear.  

Even after repetitive testing and consideration of the additional impairment due to pain, the Veteran retains flexion to 130 degrees and abduction to 85 degrees.  This more nearly resembles limitation of the range of motion to shoulder level than to 25 degrees from the body, and therefore the rating code for limitation of motion of the arm does not provide a basis for a higher evaluation than the current 30 percent.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5201.  

The examiner did not explicitly state whether there was additional limitation due to pain, but the examination showed that there was no pain prior to 85 degrees.  Since pain was absent prior to that point, it could not have been causing functional impairment at less than 85 degrees.  As such, a higher rating is not warranted on the basis of pain.  Cf. Mitchell.

The Veteran has also reported flare-ups, but the examination report shows that flare-ups were not among the functional factors found to cause further limitation of shoulder motion.

Similarly, the rating criteria for impairment of the humerus do not support entitlement to a higher evaluation.  The Veteran has a history of dislocations and guarding of movement, which is consistent with the criteria required for the current 30 percent rating.  The MRI studies have not been interpreted as showing an AC joint malunion or nonunion.  In fact, the May 2012 VA examiner found that the Veteran did not have such a condition.  Therefore, there was no nonunion or malunion of this joint on examination.  In the absence of a nonunion or fibrous union, there is no basis for a higher evaluation under the rating criteria contained in Diagnostic Code 5202.

Separate ratings would not be warranted under Diagnostic Codes 5201 and 5202, because the disabilities arise from a single disability and separate ratings are not warranted for multiple symptoms arising from a single disability.  Burton v. Shinseki, 25 Vet. App. 1, 6 (2011); Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010); 38 C.F.R. § 4.14 (2012).

The Board concludes that the evidence is against entitlement to higher initial schedular rating for the Veteran's left shoulder disability.  

Extra-schedular Consideration

Finally, the Board finds that the Veteran's left shoulder disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Veteran's left shoulder disability is manifested by limitation of motion, pain, flare-ups, arthritis, and dislocations.  These symptoms are contemplated by the rating schedule.  At the September 2010 hearing, the Veteran did testify that his job duties had changed due to his shoulder disability, that he had used up all of his sick leave, and that he was studying so as to be qualified to transition to employment requiring less physical activity.  The May 2012 VA examination stated that the Veteran's condition limited his ability to drive commercial vehicles, lift heavy objects, or work overhead.  The rating schedule is meant to compensate for considerable time lost from work consistent with the assigned rating.  It also contemplates limitation of motion to shoulder level.  38 C.F.R. § 4.1 (2012).  Hence, the Veteran has reported impacts that are contemplated by the rating schedule.  Accordingly, the claim will not be referred for extra-schedular consideration for the period beginning to May 16, 2010. 

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence indicates that the Veteran continues to be gainfully employed.  He has not claimed that his service connected disability has prevented him from maintaining or obtaining gainful employment, and there is no other evidence to this effect.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice.


ORDER

Entitlement to an initial rating in excess of 30 percent for the residuals of a left shoulder dislocation beginning May 16, 2010 is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


